Opinion of the Court by
Judge Sampson
Affirming.
This appeal is from the judgment of conviction of appellant Wallace, in the Jefferson circuit court, on indictment No. 49431, accusing him of maliciously shooting at without wounding officer M. D. Lake, with intention to kill him, his punishment being fixed at confinement in the state penitentiary for a term of five years. Except for *133the number and the name of the prosecuting witness, the indictment, punishment and record generally are- the same as that before us in the case of Wallace v. Commonwealth, No. 49429, this day decided.
Appellant in his brief says: “An examination of the record and transcript (in this case) will show that all of the seven indictments (against appellant) are identifical except the change of the name of the prosecuting witness ; the witnesses on the indictments are the same; the time the same; the same proof was heard in each case, and the same instructions were given, and each of the three cases tried, the appellant given the maximum penalty, because the combined shooting made aggravated cases, and he was tried in each case for the shooting of all the officers, the specific shooting of each, and all incident circumstances were related to each jury, to all of which counsel objected and excepted and all given in utter disregard of appellant’s plea of former conviction.” The cases were tried at different times by different juries and the records are separate. Appellant further says in his brief: “In the Lake case (No. 49431) (the one now before us), an appeal was taken for the same and certain other reasons. Ashby and Lake cases (the two appellees) being the same affray or transaction, and the issues of fact all being identical, counsel has briefed at length the latter case and refers the court to the brief therein, excepting by motion to ask that the two cases be heard together.”
The two cases have been considered together and upon the authority of the opinion in the case of Wallace v. Commonwealth, No. 49429, this day decided (the judgment in this case, No. 49431, for the reasons assigned in the opinion, is affirmed.
Judgment affirmed.